
	
		II
		110th CONGRESS
		2d Session
		S. 3273
		IN THE SENATE OF THE UNITED STATES
		
			July 16, 2008
			Mr. Biden (for himself,
			 Mr. Lugar, Mr.
			 Menendez, and Mr. Hagel)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To promote the international deployment of clean
		  technology, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the International Clean Development
			 Technology Fund Act of 2008.
		2.PurposeThe purpose of this Act is to promote and to
			 leverage private financing for the development and international deployment of
			 technologies that will contribute to sustainable economic growth and the
			 stabilization of greenhouse gas concentrations in the atmosphere at a level
			 that would prevent dangerous anthropogenic interference with the climate
			 system.
		3.International
			 Clean Development Technology Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 International Clean Development Technology Fund (in this Act referred to as the
			 Fund).
			(b)Deposits to
			 fundThe Fund shall consist of—
				(1)amounts
			 appropriated pursuant to the authorization of appropriations under section 8;
			 and
				(2)any amounts as
			 are or may be appropriated, transferred, or credited to such Fund under any
			 other provisions of law.
				(c)Expenditures
			 from FundAmounts in the Fund shall be available to the
			 International Clean Development Technology Deployment Board established under
			 section 4 for the purposes described under section 5, and shall remain
			 available until expended.
			4.International
			 Clean Development Technology Board
			(a)EstablishmentNot
			 later than 90 days after the date of the enactment of this Act, the President
			 shall establish an International Clean Development Technology Board (in this
			 Act referred to as the Board).
			(b)CompositionThe
			 Board shall be composed of—
				(1)the Secretary of
			 State, who shall act as the chair of the Board;
				(2)the Secretary of
			 the Treasury;
				(3)the Secretary of
			 Energy;
				(4)the Secretary of
			 Commerce;
				(5)the Administrator
			 of the Environmental Protection Agency;
				(6)the Administrator
			 of the United States Agency for International Development;
				(7)the United States
			 Trade Representative; and
				(8)other officials
			 as determined appropriate by the President.
				(c)Administration
			 of international clean development technology fundThe Board
			 shall administer the International Clean Development Technology Fund ensuring
			 that—
				(1)funds are
			 deployed in a manner that best promotes the participation of, and investments
			 by, the private sector;
				(2)funds are
			 allocated in a manner consistent with commitments by the United States under
			 international climate change agreements;
				(3)funds achieve the
			 greatest greenhouse gas emissions mitigations with the lowest possible cost,
			 consistent with paragraphs (1) and (2); and
				(4)assistance is
			 targeted at reducing or eliminating the increased costs associated with
			 deploying clean technologies in place of traditional technologies.
				5.Authorization of
			 assistance
			(a)AssistanceThe
			 Board, acting through the Secretary of State, may use the Fund to provide
			 assistance under this section to qualified entities to support the purposes of
			 this Act.
			(b)Form of
			 assistance
				(1)In
			 generalAssistance under this section shall be provided—
					(A)as direct
			 assistance in the form of grants, concessional loans, cooperative agreements,
			 contracts, insurance, or loan guarantees to or with qualified entities;
					(B)as indirect
			 assistance to such entities through—
						(i)funding for
			 international clean technology funds supported by multilateral
			 institutions;
						(ii)support from
			 development and export promotion assistance programs of the United States
			 Government; or
						(iii)support from
			 international technology programs of the Department of Energy; or
						(C)in such other
			 forms as the Board may determine appropriate.
					(2)Oversight by
			 Secretary of the Treasury of assistance for multilateral trust
			 fundsIn the case of assistance provided under paragraph
			 (1)(B)(i) for a clean technology fund or similar fund that is a multilateral
			 trust fund based at the World Bank, the Secretary of the Treasury shall use the
			 voice, vote, and influence of the United States to promote—
					(A)the use of the
			 assistance in accordance with the purposes of this Act; and
					(B)a requirement
			 that no single country be eligible to receive more than 15 percent of the funds
			 awarded by such a fund in any three year period.
					(c)Use of
			 fundsAssistance provided under this Act may be used for one or
			 more of the following purposes:
				(1)Funding for
			 capacity building programs, including—
					(A)developing and
			 implementing methodologies and programs for measuring and quantifying
			 greenhouse gas emissions and verifying emissions mitigations;
					(B)assessing
			 technology and policy options for greenhouse gas emissions mitigations;
			 and
					(C)providing other
			 forms of technical assistance to facilitate the qualification for, and receipt
			 of, program funding under this Act.
					(2)Funding for
			 technology programs to mitigate greenhouse gas emissions in eligible
			 countries.
				(d)Qualified
			 entitiesA qualified entity referred to in this section
			 is—
				(1)the national
			 government of an eligible country;
				(2)a regional or
			 local governmental unit of an eligible country; or
				(3)a nongovernmental
			 organization or a private entity located or operating in an eligible
			 country.
				(e)Selection of
			 projects
				(1)In
			 generalThe Board shall be responsible for selecting qualified
			 entities to receive assistance under this section.
				(2)Notice and wait
			 requirementAssistance may not be provided under this section
			 until 30 days after the Board notifies the appropriate congressional committees
			 of the proposed assistance, including—
					(A)in the case of a
			 capacity building program—
						(i)a
			 description of the capacity building program to be funded through such
			 assistance;
						(ii)the terms and
			 conditions of such assistance; and
						(iii)a
			 description of how the capacity building program will contribute to the
			 purposes of this Act; or
						(B)in the case of a
			 technology program—
						(i)a
			 description of the technology program to be funded through such
			 assistance;
						(ii)the terms and
			 conditions of such assistance;
						(iii)an estimate of
			 the additional amount of greenhouse gas emissions mitigations expected due to
			 the use of such assistance; and
						(iv)a
			 description of how the technology program will contribute to the purposes of
			 this Act.
						(f)Participation
			 by governmental entitiesIn providing assistance under this Act
			 to a national government or to a regional or local governmental unit, the Board
			 should require as a condition of the assistance that such governmental entity
			 make appropriate financial contributions to the budget of the project being
			 funded, and that the project be part of an overall national, regional, or local
			 strategy for the deployment of clean technology.
			6.Eligible
			 countries
			(a)Determination
			 by the PresidentThe Board shall determine whether a country is
			 eligible for technology program assistance under this Act based on the criteria
			 in subsection (b).
			(b)CriteriaA
			 country shall be considered to be eligible for purposes of this Act if—
				(1)the country is
			 eligible to receive official development assistance according to the guidelines
			 of the Development Assistance Committee of the Organization for Economic
			 Co-operation and Development; and
				(2)(A)the country has made a
			 binding commitment, pursuant to an international agreement to which the United
			 States is a party, to undertake actions to produce measurable, reportable, and
			 verifiable greenhouse gas emissions mitigations; or
					(B)the Board determines and certifies to
			 the appropriate congressional committees that the country has in force binding
			 national policies and measures capable of producing measurable, reportable, and
			 verifiable greenhouse gas emissions mitigations.
					(c)ReportNot
			 later than 270 days after the date of the enactment of this Act, the Board
			 shall submit to the appropriate congressional committees a report outlining the
			 criteria to be used to determine whether a country is eligible for assistance
			 under this Act pursuant to subsection (b)(2)(B).
			7.Annual
			 report
			(a)In
			 generalNot later than one year after the date of the enactment
			 of this Act, and annually thereafter, the Board shall submit to the appropriate
			 congressional committees a report on assistance provided under this Act.
			(b)ContentEach
			 report submitted under subsection (a) shall include a description of assistance
			 provided during the reporting period, including—
				(1)the aggregate
			 amount of assistance provided for capacity building initiatives and technology
			 deployment initiatives; and
				(2)a description of
			 each initiative funded through such assistance, including the amount of
			 assistance provided, the terms and conditions of such assistance, and the
			 anticipated reductions in greenhouse gas emissions to be achieved as a result
			 of technology deployment initiatives.
				(c)Performance
			 evaluations of supported multilateral trust fundsThe reports
			 submitted under subsection (a) shall provide for the independent evaluation,
			 not less frequently than once every three years, of the performance of each
			 international clean technology fund provided assistance pursuant to section
			 5(b)(1)(B)(i).
			8.Authorization of
			 appropriationsThere is
			 authorized to be appropriated a total of $2,000,000,000 for fiscal years 2009
			 through 2011 to carry out this Act.
		9.Appropriate
			 congressional committees definedIn this Act, the term appropriate
			 congressional committees means—
			(1)the Committee on
			 Foreign Relations, the Committee on Finance, the Committee on Energy and
			 Natural Resources, the Committee on Environment and Public Works, and the
			 Committee on Appropriations of the Senate; and
			(2)the Committee on
			 Foreign Affairs, the Committee on Ways and Means, the Committee on Energy and
			 Commerce, the Committee on Natural Resources, the Committee on Financial
			 Services, and the Committee on Appropriations of the House of
			 Representatives.
			10.Construction;
			 authorities of the Secretary of StateNothing in this Act shall be construed to
			 alter or affect authorities of the Secretary of State under—
			(1)title V of the
			 Foreign Relations Authorization Act, Fiscal Year 1979 (Public Law 95–426; 22
			 U.S.C. 2656a et seq.); or
			(2)section 622(c) of
			 the Foreign Assistance Act of 1961 (22 U.S.C. 2382(c)).
			
